Opinion
issued July 29, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-01126-CR
———————————
Gregory Wade Murphy, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 212th District Court 
Galveston County, Texas

Trial Court Case No. 08CR3279

 
MEMORANDUM OPINION
          Appellant,
Gregory Wade Murphy, has filed a motion to dismiss the above-referenced
appeal.  The motion complies with the
Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2 (a).
            We have not yet issued a decision. 
Accordingly, the motion is granted and the appeal is dismissed.
          The Clerk of this Court is directed to
issue the mandate within 5 days.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2 (b).